Citation Nr: 0813447	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954, including combat service in Korea.  The veteran 
died in August 2000; the present appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for the 
cause of the veteran's death.

In April 2008 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran asserted in her substantive appeal, received in 
September 2003, that she wanted a hearing before a member of 
the Board at the RO.  An accompanying RO-generated Appeal 
Hearing Options form enclosed with the substantive appeal 
stated that the appellant wanted a local hearing at the RO 
with a Decision Review Officer (DRO).  

In January 2008 the appellant's service representative 
submitted an Informal Hearing Presentation to the Board 
asserting that the appellant continued to want a hearing at 
the RO, either before a DRO or before a member of the Board.
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should take appropriate steps 
to schedule the veteran for a hearing at 
the RO before a DRO at the earliest 
opportunity.  If the benefit is not 
granted, the RO should issue to the 
appellant and her representative a 
Supplemental Statement of the Case (SSOC) 
and provide her with an appropriate 
period for response.

2.    Thereafter, if the benefit is not 
granted, the RO should take the 
appropriate steps to schedule the 
appellant to testify before a visiting 
Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.704 (2007) unless the 
appellant withdraws her request for such 
a hearing in writing.  Then, the RO 
should return the claims file to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



